Citation Nr: 1827725	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  13-03 389A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a skin condition as due to exposure to Agent Orange or as secondary to service-connected type II diabetes mellitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Kettler, Associate Counsel


INTRODUCTION

The Veteran served in the Marine Corp Reserves from February 1969 to February 1971.  He served in Vietnam from September 1969 to September 1970.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In July 2017, the Board remanded the claim on appeal for additional development.  The claims file has been returned to the Board for consideration.

The Board notes that the issues of service connection for type II diabetes mellitus and peripheral neuropathy was granted in February 2018.  That award constitutes a full grant of the award sought, and that appeal has been resolved.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board, in its July 2017 Remand, directed the AOJ to obtain an etiological opinion as to whether the Veteran's skin disorder, including seborrheic dermatitis may be related to his service, to include his presumed Agent Orange exposure.  

On VA examination in November 2017, the examiner confirmed the diagnosis of seborrheic dermatitis.  The examiner offered a negative etiological opinion, reasoning that the Veteran's skin condition was not present on the Veteran's separation examination.  The examiner did not consider the Veteran's lay statements as to skin symptoms, nor did the examiner consider the Veteran's conceded in-service exposure to Agent Orange.  The November 2017 opinion is thus inadequate and on remand, the AOJ should obtain an adequate addendum opinion.

Furthermore, the Board also notes that the Veteran has asserted, through his representative, that the AOJ should have considered awarding service connection for his skin condition as secondary to his already service-connected type II diabetes mellitus.  See Statement of Accredited Representative; see also Schroeder v. West, 212 F.3d 1265, 1271 (Fed. Cir. 2000) (VA's duty to assist the Veteran in developing his claim attaches to the investigation of all possible in-service causes of that current disability).  On remand, the VA examiner should also address whether the Veteran's current skin condition is secondary to his already service-connected type II diabetes mellitus.

Additionally, as the case must be remanded, the Veteran's updated VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's updated VA treatment records, dated from July 2017 forward.

If possible, the Veteran himself should submit any pertinent new evidence regarding the condition at issue in order to expedite the claim.

2. Following the above-noted development, forward the claims folder to the November 2017 examiner for an addendum opinion regarding the Veteran's skin condition.  If this examiner is no longer available, forward the claims file to an appropriate medical professional to obtain the addendum opinion.  The entire claims file must be made available to and be reviewed by the examiner.  If an examination is deemed necessary, it shall be provided.  

For any diagnosed skin conditions, specifically seborrheic dermatitis, the examiner should opine as whether it is at least as likely as not (50 percent probability or greater) that the skin disorder had its clinical onset during active service or is related to any incident of service, specifically discussing the Veteran's conceded in-service exposure to Agent Orange.

Is it as least as likely as not (50 percent probability or greater) that the skin condition was (i) caused or (ii) aggravated (permanently worsened) by the Veteran's service-connected type II diabetes mellitus?

A complete rationale must be provided for any opinion given.

3. After undertaking the above actions and any other necessary development, readjudicate the claim on appeal.  If the claim remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded an opportunity to respond.  The case must then be returned to the Board for further review if necessary.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




